                                                       Case 20-11558-KBO    Doc 400         Filed 07/01/20           Page 1 of 8
Court Conference                                                                                           U.S. Bankruptcy Court-District of Delaware
           Calendar Date:                 07/01/2020                                                     Confirmed Telephonic Appearance Schedule
           Calendar Time:                 03:30 PM ET
                                                                                                                                        Honorable Karen B. Owens
                                                                                                                                                       Courtroom
                                                                                                                                               Amended Calendar Jul 1 2020 12:52PM

 Page #       Item #    Case Name           Case #      Proceeding          App ID Appearing               Telephone       Firm Name                         Representing
                        24 Hour Fitness     20-11558    Hearing            10678290   Chase C. Alvord      (206)           Tousley Brain Stephens P.L.L.C.   Creditor, MEPT
                        Worldwide, Inc.                                                                    682-5600 ext.                                     Westwood / LISTEN
                                                                                                                                                             ONLY
                        24 Hour Fitness     20-11558    Hearing            10674752   Olya Antle           (202)           Cooley LLP ( All Offices)         Creditor, Official
                        Worldwide, Inc.                                                                    776-2056 ext.                                     Committee of
                                                                                                                                                             Unsecured Creditors /
                                                                                                                                                             LISTEN ONLY
                        24 Hour Fitness     20-11558    Hearing            10671404   Yelena Archiyan      (214)           Akerman LLP                       Creditor, Spirit Master
                        Worldwide, Inc.                                                                    720-4339 ext.                                     Funding X & Spirit CC
                                                                                                                                                             Auroa LLC / LIVE
                        24 Hour Fitness     20-11558    Hearing            10676564   Todd Atkinson        (346)           Womble Bond Dickinson (US)        Bankruptcy Counsel, W
                        Worldwide, Inc.                                                                    998-7849 ext.   LLP                               Hawthorne, LLC / LIVE
                        24 Hour Fitness     20-11558    Hearing            10664407   Keith Aurzada        (469)           Reed Smith LLP                    Interested Party,
                        Worldwide, Inc.                                                                    680-4211 ext.                                     BAFCO / LISTEN ONLY
                        24 Hour Fitness     20-11558    Hearing            10667537   William J. Barrett   (312)           Barack Ferrazzano Kirschbaum &    Creditor, Terramar
                        Worldwide, Inc.                                                                    629-5172 ext.   Nagelberg, LLP                    Retail Centers LLC /
                                                                                                                                                             LISTEN ONLY
                        24 Hour Fitness     20-11558    Hearing            10671394   Ian C. Bifferato     (302)           Bifferato, LLC                    Creditor, Spirit Master
                        Worldwide, Inc.                                                                    225-7600 ext.                                     Funding X and Spirit CC
                                                                                                                                                             Aurora / LIVE
                        24 Hour Fitness     20-11558    Hearing            10684568   Jason B. Binford     (512)           State of Texas - Office of the    Interested Party, The
                        Worldwide, Inc.                                                                    475-4936 ext.   Attorney General -Bankruptcy &    State of Texas / LIVE
                                                                                                                           Collections Div.Only
                        24 Hour Fitness     20-11558    Hearing            10671328   David M. Blau        (248)           Clark Hill PLC                    Creditor, Santan Gym
                        Worldwide, Inc.                                                                    988-1817 ext.                                     LLC / LIVE
                        24 Hour Fitness     20-11558    Hearing            10676177   Kevin Bostel         (212)           Weil Gotshal & Manges LLP         Debtor, 24 Hour Fitness
                        Worldwide, Inc.                                                                    310-8000 ext.                                     Worldwide, Inc. / LIVE
                        24 Hour Fitness     20-11558    Hearing            10671875   Alix Brozman         (646)           Reorg Research, Inc.              Interested Party, Reorg
                        Worldwide, Inc.                                                                    213-7400 ext.                                     Research, Inc. / LISTEN
                                                                                                                                                             ONLY
                        24 Hour Fitness     20-11558    Hearing            10684810   Kevin M.             (302)           Benesch Friedlander Coplan &      Creditor, RNB Partners /
                        Worldwide, Inc.                                               Capuzzi              442-7063 ext.   Aronoff, LLP                      LIVE
                        24 Hour Fitness     20-11558    Hearing            10684289   Timothy J. Carter    (617)           Goulston & Storrs PC              Creditor, HUH/DI OCP
                        Worldwide, Inc.                                                                    482-1776 ext.                                     CINQUE TERR, LLC
                                                                                                                                                             and SMBP LLC /
                                                                                                                                                             LISTEN ONLY

Peggy Drasal ext. 802                                                       CourtConfCal2009                                                                                Page 7 of 14
                        24 Hour Fitness   20-11558 Case   20-11558-KBO
                                                     Hearing              Doc 400
                                                                         10684408     Filed
                                                                                Linda J. Casey07/01/20
                                                                                                  (302)          PageOffice
                                                                                                                      2 ofof8the United States          U.S. Trustee, U.S.
                        WorldWide, Inc.                                                                573-6491 ext.   Trustee                          Trustee / LIVE
                        24 Hour Fitness   20-11558   Hearing             10673351   William E.         (302)           Chipman Brown Cicero & Cole,     Bankruptcy Counsel,
                        Worldwide, Inc.                                             Chipman            295-0191 ext.   LLP                              SCI Chino Fund, LLC /
                                                                                                                                                        LIVE
                        24 Hour Fitness   20-11558   Hearing             10668718   Janet L. Chubb     (775)           Kaempfer Crowell                 Creditor, K A N Industry
                        Worldwide, Inc.                                                                852-3900 ext.                                    / LISTEN ONLY
                        24 Hour Fitness   20-11558   Hearing             10676019   Maria Chutchian    (646)           Debtwire                         Interested Party,
                        Worldwide, Inc.                                                                378-3108 ext.                                    Debtwire / LISTEN
                                                                                                                                                        ONLY
                        24 Hour Fitness   20-11558   Hearing             10675918   Katie B. Clark     (972)           Thompson Coburn                  Creditor, Crimson 1031
                        Worldwide, Inc.                                                                629-7100 ext.                                    Portfolio / LISTEN ONLY
                        24 Hour Fitness   20-11558   Hearing             10676242   Alex Cohen         (718)           Weil Gotshal & Manges LLP        Debtor, 24 Hour Fitness
                        Worldwide, Inc.                                                                363-4882 ext.                                    Worldwide, Inc. /
                                                                                                                                                        LISTEN ONLY
                        24 Hour Fitness   20-11558   Hearing             10669545   Kelly M. Conlan    (302)           Connolly Gallagher LLP           Claimant, WMC Fund
                        Worldwide, Inc.                                                                252-3625 ext.                                    LLC / LIVE
                        24 Hour Fitness   20-11558   Hearing             10685836   Andrew S.          (248)           The Taubman Company              Creditor, Taubman
                        Worldwide, Inc.                                             Conway             258-7427 ext.                                    Landlord / LIVE
                        24 Hour Fitness   20-11558   Hearing             10671339   John D. Cornwell   (713)           Munsch Hardt Kopf & Harr P.C.    Creditor, Brazos
                        Worldwide, Inc.                                                                222-4066 ext.                                    Landlords / LIVE
                        24 Hour Fitness   20-11558   Hearing             10676160   Ryan Dahl          (212)           Weil, Gotshal & Manges LLP       Debtor, 24 Hour Fitness
                        Worldwide, Inc.                                                                310-8150 ext.                                    Worldwide, Inc. / LIVE
                        24 Hour Fitness   20-11558   Hearing             10676248   Ryan Dahl          (212)           Weil Gotshal & Manges LLP        Debtor, 24 Hour Fitness
                        Worldwide, Inc.                                                                310-8150 ext.                                    Worldwide, Inc. / LIVE
                        24 Hour Fitness   20-11558   Hearing             10681013   Sean Daly          (646)           Reorg Research, Inc.             Interested Party, Reorg
                        Worldwide, Inc.                                                                213-7400 ext.                                    Research, Inc. / LISTEN
                                                                                                                                                        ONLY
                        24 Hour Fitness   20-11558   Hearing             10686202   Laura Davis        (302)           Pachulski Stang Ziehl & Jones    Debtor, 24 Hour Fitness
                        Worldwide, Inc.                                             Jones              778-6401 ext.                                    Worldwide, Inc. / LIVE
                        24 Hour Fitness   20-11558   Hearing             10668879   John D. Demmy      (302)           Saul Ewing Arnstein & Lehr LLP   Creditor, SR19 Mark II
                        Worldwide, Inc.                                                                421-6848 ext.                                    Portfolio, LLC and Arka
                                                                                                                                                        Miramar II, L.P. and
                                                                                                                                                        Pacifica Real Estate I /
                                                                                                                                                        LIVE
                        24 Hour Fitness   20-11558   Hearing             10682426   Jason DiBattista   (212)           LevFin Insights                  Interested Party, LevFin
                        Worldwide, Inc.                                                                205-8553 ext.                                    Insights / LISTEN ONLY
                        24 Hour Fitness   20-11558   Hearing             10669117   Karen B. Dine      (212)           Katten Muchin Rosenman LLP       Creditor,
                        Worldwide, Inc.                                                                940-8772 ext.                                    Commonwealth Partners
                                                                                                                                                        / LISTEN ONLY
                        24 Hour Fitness   20-11558   Hearing             10671757   Adam C. Doupe      (206)           Ryan Swanson & Cleveland PLLC    Interested Party, Rosen
                        Worldwide, Inc.                                                                654-2232 ext.                                    Investment Company /
                                                                                                                                                        LISTEN ONLY
                        24 Hour Fitness   20-11558   Hearing             10675945   Mark W. Eckard     (415)           Reed Smith LLP                   Creditor, Wells Fargo
                        Worldwide, Inc.                                                                543-8700 ext.                                    Bank / LIVE
                        24 Hour Fitness   20-11558   Hearing             10668324   Jamie L.           (302)           Robinson & Cole LLP              Creditor, MLT Station
                        Worldwide, Inc.                                             Edmonson           516-1705 ext.                                    LLC / LIVE



Peggy Drasal ext. 802                                                     CourtConfCal2009                                                                            Page 8 of 14
                        24 Hour Fitness   20-11558 Case   20-11558-KBO
                                                     Hearing              Doc 400
                                                                         10670727    Filed
                                                                                Anne K.     07/01/20
                                                                                        Edwards (213)            PageSmith
                                                                                                                      3 ofGambrell
                                                                                                                           8       & Russell LLP          Creditor, Allen Fitness,
                        Worldwide, Inc.                                                                358-7246 ext.                                      LP, et al. / LISTEN
                                                                                                                                                          ONLY
                        24 Hour Fitness   20-11558   Hearing             10671265   J. Cory            (302)           Burr & Forman LLP                  Creditor, Dome
                        Worldwide, Inc.                                             Falgowski          830-2312 ext.                                      Entertainment Center,
                                                                                                                                                          Inc. / LIVE
                        24 hour Fitness   20-11558   Hearing             10663804   William P.         (619)           Law Office of William Fennell      Court Appointed
                        Worldwide, Inc.                                             Fennell            325-1560 ext.                                      Attorney, 5 Points
                                                                                                                                                          Partners LP / LIVE
                        24 Hour Fitness   20-11558   Hearing             10660763   Gregg M. Ficks     (415)           Coblentz Patch Duffy & Bass LLP    Creditor, 1301 East
                        Worldwide, Inc.                                                                391-4800 ext.                                      Gladstone Street
                                                                                                                                                          Investors LLC; Vestar
                                                                                                                                                          California XXI, L.L.C /
                                                                                                                                                          LISTEN ONLY
                        24 Hour Fitness   20-11558   Hearing             10663427   David M.           (302)           Pepper Hamilton LLP                Representing,
                        Worldwide, Inc.                                             Fournier           777-6565 ext.                                      Wilmington Trust,
                                                                                                                                                          National Association, as
                                                                                                                                                          DIP Agent / LIVE
                        24 Hour Fitness   20-11558   Hearing             10669826   Thomas             (302)           Cozen O'Connor                     Creditor, LaSalle LP &
                        Worldwide, Inc.                                             Francella          295-2022 ext.                                      AAP Trust / LIVE
                        24 Hour Fitness   20-11558   Hearing             10668093   Stephen Gerald     (302)           Whiteford, Taylor & Preston, LLP   Creditor, United Parcel
                        Worldwide, Inc.                                                                357-3287 ext.                                      Service, Inc. and
                                                                                                                                                          BT-OH, LLC / LIVE
                        24 Hour Fitness   20-11558   Hearing             10675661   Ivan M. Gold       (415)           Allen Matkins Leck Gamble          Creditor, Weingarten
                        Worldwide, Inc.                                                                273-7431 ext.   Mallory & Natsis LLP               Realty et al / LIVE
                        24 Hour Fitness   20-11558   Hearing             10673307   Bernard S.         (408)           Greenfield LLP                     Creditor, Lasalle LP and
                        Worldwide, Inc.                                             Greenfield         995-5600 ext.                                      AAP Trust / LIVE
                        24 Hour Fitness   20-11558   Hearing             10668952   Victoria A.        (302)           Blank Rome LLP                     Creditor, AG Upland,
                        Worldwide, Inc.                                             Guilfoyle          425-6404 ext.                                      LLC., et. al. / LIVE
                        24 Hour Fitness   20-11558   Hearing             10665638   Adam               (212)           O'Melveny & Myers LLP              Interested Party, Ad Hoc
                        Worldwide, Inc.                                             Haberkorn          728-5862 ext.                                      Group / LISTEN ONLY
                        24 Hour Fitness   20-11558   Hearing             10668914   Bryan Hall         (302)           Blank Rome LLP                     Creditor, Kin Properties
                        Worldwide, Inc.                                                                425-6425 ext.                                      Inc. / LIVE
                        24 Hour Fitness   20-11558   Hearing             10684243   Ashley L. Harper   (713)           Hunton Andrews Kurth LLP           Representing, 2300
                        Worldwide, Inc.                                                                220-4013 ext.                                      Forth Worth Ave LLC /
                                                                                                                                                          LIVE
                        24 Hour Fitness   20-11558   Hearing             10683285   Taylor B.          (212)           Debtwire                           Interested Party,
                        Worldwide, Inc.                                             Harrison           390-7831 ext.                                      Debtwire / LISTEN
                                                                                                                                                          ONLY
                        24 Hour Fitness   20-11558   Hearing             10675682   Leslie C.          (302)           Ballard Spahr LLP                  Creditor, Brixmor
                        Worldwide, Inc.                                             Heilman            252-4446 ext.                                      Operating Partnership
                                                                                                                                                          LP, et al. / LIVE
                        24 Hour Fitness   20-11558   Hearing             10674730   Cathy Hershcopf    (212)           Cooley LLP ( All Offices)          Creditor, Official
                        Worldwide, Inc.                                                                479-6138 ext.                                      Committee of
                                                                                                                                                          Unsecured Creditors /
                                                                                                                                                          LIVE
                        24 Hour Fitness   20-11558   Hearing             10675090   Ronald A. Hewitt   (212)           Covington & Burling LLP            DIP Agent, Wilmington
                        Worldwide, Inc.                                                                841-1000 ext.                                      Trust, National
                                                                                                                                                          Association / LISTEN
                                                                                                                                                          ONLY
Peggy Drasal ext. 802                                                     CourtConfCal2009                                                                               Page 9 of 14
                                                     Case 20-11558-KBO    Doc 400         Filed 07/01/20          Page 4 of 8
                        24 Hour Fitness   20-11558    Hearing            10675612   Jarret P.           (302)           Duane Morris LLP                   Creditor, US VI Downey,
                        Worldwide, Inc.                                             Hitchings           657-4900 ext.                                      LLC / LIVE
                        24 Hour Fitness   20-11558    Hearing            10673991   Richard F. Holley   (702)           Holley Driggs Walch Fine Puzey     Interested Party, Great
                        Worldwide, Inc.                                                                 791-0308 ext.   Stein & Thompson                   America Capital / LIVE
                        24 Hour Fitness   20-11558    Hearing            10676251   Daniel Hugo         (214)           FTI Consulting, Inc.               Witness, 24 Hour
                        Worldwide, Inc.                                                                 762-5574 ext.                                      Fitness Worldwide, Inc.
                                                                                                                                                           and FTI Consulting, Inc.
                                                                                                                                                           / LIVE
                        24 Hour Fitness   20-11558    Hearing            10676616   Jenny Hyun          (713)           Weingarten Realty Investors        Creditor, Weingarten
                        Worldwide, Inc.                                                                 866-6897 ext.                                      Realty Investors /
                                                                                                                                                           LISTEN ONLY
                        24 Hour Fitness   20-11558    Hearing            10664536   Lawrence M.         (310)           Glickfeld, Fields & Jacobson LLP   Bankruptcy Counsel,
                        Worldwide, Inc.                                             Jacobson            550-7222 ext.                                      525 Colorado LLC /
                                                                                                                                                           LIVE
                        24 Hour Fitness   20-11558    Hearing            10670148   Josh Judd           (713)           Andrews Myers, P.C.                Creditor, RSL
                        Worldwide, Inc.                                                                 850-8218 ext.                                      Contractors / LISTEN
                                                                                                                                                           ONLY
                        24 Hour Fitness   20-11558    Hearing            10671456   Susan E.            (302)           Law Office of Susan E. Kaufman,    Creditor, Simon Property
                        Worldwide, Inc.                                             Kaufman             472-7420 ext.   LLC                                Group & Taubman
                                                                                                                                                           Landlords / LIVE
                        24 Hour Fitness   20-11558    Hearing            10686225   Peter J. Keane      (302)           Pachulski Stang Ziehl & Jones      Debtor, 24 Hour Fitness
                        Worldwide, Inc.                                                                 778-6401 ext.                                      Worldwide, Inc. / LIVE
                        24 Hour Fitness   20-11558    Hearing            10675698   Brya M. Keilson     (302)           Morris James LLP                   Creditor, Official
                        Worldwide, Inc.                                                                 888-6959 ext.                                      Committee of
                                                                                                                                                           Unsecured Creditors /
                                                                                                                                                           LIVE
                        24 Hour Fitness   20-11558    Hearing            10684505   Muryum Khalid       (212)           Goulston & Storrs PC               Interested Party,
                        Worldwide, Inc.                                                                 875-5125 ext.                                      HUH/DI OCP CINQUE
                                                                                                                                                           TERR, LLC and SMBP
                                                                                                                                                           LLC / LISTEN ONLY
                        24 Hour Fitness   20-11558    Hearing            10673677   David M. Klauder    (302)           Bielli & Klauder, LLC              Creditor, Keller Myer
                        Worldwide, Inc.                                                                 803-4600 ext.                                      Bergensons Services /
                                                                                                                                                           LIVE
                        24 Hour Fitness   20-11558    Hearing            10674746   Michael A. Klein    (212)           Cooley LLP ( All Offices)          Creditor, Official
                        Worldwide, Inc.                                                                 479-6461 ext.                                      Committee of
                                                                                                                                                           Unsecured Creditors /
                                                                                                                                                           LIVE
                        24 Hour Fitness   20-11558    Hearing            10650851   Harris Koroglu      (305)           Shutts & Bowen, LLP                Creditor, MSKP River
                        Worldwide, Inc.                                                                 347-7314 ext.                                      Bridge, LLC and
                                                                                                                                                           Catalina Shoppes, Fla.,
                                                                                                                                                           LLC / LISTEN ONLY
                        24 Hour Fitness   20-11558    Hearing            10684449   Jeffrey A.          (310)           Greenberg Glusker Fields Claman    Creditor, SR19 Mark ll
                        Worldwide, Inc.                                             Krieger             785-6869 ext.   & Machtinger LLP                   Portfolio, LLC / LIVE
                        24 Hour Fitness   20-11558    Hearing            10673708   James Ktsanes       (312)           Latham & Watkins LLP               Creditor, Lender / LIVE
                        Worldwide, Inc.                                                                 777-7112 ext.
                        24 Hour Fitness   20-11558    Hearing            10672148   Joyce Kuhns         (410)           Offit Kurman, Attorneys at Law     Creditor, Wollbright
                        Worldwide, Inc.                                                                 209-6463 ext.                                      Wekiva, Llc / LISTEN
                                                                                                                                                           ONLY



Peggy Drasal ext. 802                                                     CourtConfCal2009                                                                              Page 10 of 14
                        24 Hour Fitness   20-11558 Case   20-11558-KBO
                                                     Hearing              Doc 400
                                                                         10672677     Filed
                                                                                Alexander     07/01/20
                                                                                          K. Lee  (415)           PageMacdonald
                                                                                                                       5 of 8 Fernandez, LLP               Creditor, Crane Court,
                        Worldwide, Inc.                                                                 362-0449 ext.                                      LLC and Nazareth Retail
                                                                                                                                                           Holdings, LLC / LIVE
                        24 Hour Fitness   20-11558   Hearing             10680695   Jaime Leggett       (305)           Bast Amron, LLP                    Creditor/Claimant,
                        Worldwide, Inc.                                                                 379-7904 ext.                                      Pembroke Miami
                                                                                                                                                           Fitness, LP c/o ROSS
                                                                                                                                                           REALTY
                                                                                                                                                           INVESTMENTS, INC. /
                                                                                                                                                           LISTEN ONLY
                        24 Hour Fitness   20-11558   Hearing             10660830   Raymond             (302)           Klehr Harrison Harvey Branzburg    Creditor, 525 Colorado
                        Worldwide, Inc.                                             Lemisch             552-5530 ext.   LLP                                LLC / LIVE
                        24 Hour Fitness   20-11558   Hearing             10667583   Thomas A.           (206)           Stokes Lawrence, P.S.              Creditor, MLT Station
                        Worldwide, Inc.                                             Lerner              892-2147 ext.                                      LLC. / LIVE
                        24 Hour Fitness   20-11558   Hearing             10673701   Richard A. Levy     (312)           Latham & Watkins LLP               Creditor, Lender / LIVE
                        Worldwide, Inc.                                                                 876-7692 ext.
                        24 Hour Fitness   20-11558   Hearing             10673689   Donna               (212)           Halperin Battaglia Benzija, LLP    Creditor, Keller Myer
                        Worldwide, Inc.                                             Lieberman           765-9100 ext.                                      Bergensons Services /
                                                                                                        107                                                LIVE
                        24 Hour Fitness   20-11558   Hearing             10673366   Alan Lipkin         (212)           Chaffetz Lindsey LLP               Interested Party, 24 HR
                        Worldwide, Inc.                                                                 257-6960 ext.                                      TX Limited, et al / LIVE
                        24 Hour Fitness   20-11558   Hearing             10665069   Andrew              (302)           Young, Conaway Stargatt &          Creditor, Morgan
                        Worldwide, Inc.                                             Magaziner           576-3592 ext.   Taylor, LLP                        Stanley Sr. Funding, Inc.
                                                                                                                                                           / LISTEN ONLY
                        24 Hour Fitness   20-11558   Hearing             10673302   Ilan Markus         (203)           Barclay Damon LLP                  Creditor, Westfield, LLC
                        Worldwide, Inc.                                                                 672-2661 ext.                                      / LIVE
                        24 Hour Fitness   20-11558   Hearing             10683908   Scott Mayer         (925)           Keller Benvenutti & Kim LLP        Creditor, AVG Partners /
                        Worldwide, Inc.                                                                 301-3909 ext.                                      LISTEN ONLY
                        24 Hour Fitness   20-11558   Hearing             10675477   Laura McCarthy      (617)           Morgan Lewis & Bockius LLP         Representing, Kimco
                        Worldwide, Inc.                                                                 235-7255 ext.                                      Realty Corporation /
                                                                                                                                                           LIVE
                        24 Hour Fitness   20-11558   Hearing             10665627   Michael             (302)           Richards, Layton & Finger, P.A.    Interested Party, Ad Hoc
                        Worldwide, Inc.                                             Merchant            651-7854 ext.                                      Group / LIVE
                        24 Hour Fitness   20-11558   Hearing             10673342   Curtis S. Miller    (302)           Morris, Nichols, Arsht & Tunnell   Interested Party, 24 HR
                        Worldwide, Inc.                                                                 351-9412 ext.   LLP                                TX Limited, et al / LIVE
                        24 Hour Fitness   20-11558   Hearing             10675692   Eric J. Monzo       (302)           Morris James LLP                   Creditor, Official
                        Worldwide, Inc.                                                                 888-5848 ext.                                      Committee of
                                                                                                                                                           Unsecured Creditors /
                                                                                                                                                           LIVE
                        24 Hour Fitness   20-11558   Hearing             10685479   Phillip W. Nelson   (312)           Holland & Knight LLP               Creditor, Fairbourne
                        Worldwide, Inc.                                                                 578-6584 ext.                                      Properties / LISTEN
                                                                                                                                                           ONLY
                        24 Hour Fitness   20-11558   Hearing             10673684   Michael Nestor      (302)           Young, Conaway Stargatt &          Creditor, Morgan
                        Worldwide, Inc.                                                                 571-6600 ext.   Taylor, LLP                        Stanley Sr. Funding, Inc.
                                                                                                                                                           / LIVE
                        24 Hour Fitness   20-11558   Hearing             10648350   Thomas Onder        (609)           Stark & Stark                      Creditor, Levin
                        Worldwide, Inc.                                                                 219-7458 ext.                                      Management
                                                                                                                                                           Corporation / LISTEN
                                                                                                                                                           ONLY


Peggy Drasal ext. 802                                                     CourtConfCal2009                                                                              Page 11 of 14
                        24 Hour Fitness   20-11558 Case   20-11558-KBO
                                                     Hearing              Doc 400
                                                                                BarbraFiled
                                                                         10678744      Parlin 07/01/20
                                                                                                  (212)          PageHolland
                                                                                                                      6 of 8 & Knight LLP                Creditor, TR Wateridge
                        Worldwide, Inc.                                                                513-3200 ext.                                     LLC / LIVE
                        24 Hour Fitness   20-11558   Hearing             10671335   Morgan L.          (302)           Womble Bond Dickinson (US)        Creditor, Brazos
                        Worldwide, Inc.                                             Patterson          252-4326 ext.   LLP                               Landlords / LIVE
                        24 Hour Fitness   20-11558   Hearing             10642760   Lisa M. Peters     (402)           Kutak Rock LLP                    Interested Party,
                        Worldwide, Inc.                                                                661-8609 ext.                                     CIM/225 5th Avenue
                                                                                                                                                         (NY) / LISTEN ONLY
                        24 Hour Fitness   20-11558   Hearing             10671770   Jennifer L.        (916)           Trainor Fairbrook                 Creditor, Donahue
                        Worldwide, Inc.                                             Pruski             929-7000 ext.                                     Schriber / LISTEN ONLY
                        24 Hour Fitness   20-11558   Hearing             10675780   David T. Queroli   (302)           Richards, Layton & Finger, P.A.   Interested Party, Ad Hoc
                        Worldwide, Inc.                                                                651-7648 ext.                                     Group / LIVE
                        24 Hour Fitness   20-11558   Hearing             10686420   Evan W.            (856)           Reger Rizzo & Darnall LLP         Representing, Evan W.
                        Worldwide, Inc.                                             Rassman            778-8950 ext.                                     Rassman / LISTEN
                                                                                                                                                         ONLY
                        24 Hour Fitness   20-11558   Hearing             10669712   Patricia           (305)           Stearns Weaver Miller Weissler    Creditor, S & C Venture,
                        Worldwide, Inc.                                             Redmond            789-3553 ext.   Alhadeff & Siterson, PA           a joint venture / LIVE
                        24 Hour Fitness   20-11558   Hearing             10674749   Lauren Reichardt   (212)           Cooley LLP ( All Offices)         Creditor, Official
                        Worldwide, Inc.                                                                479-6512 ext.                                     Committee of
                                                                                                                                                         Unsecured Creditors /
                                                                                                                                                         LISTEN ONLY
                        24 Hour Fitness   20-11558   Hearing             10675880   Michael Reining    (212)           Kelley Drye & Warren LLP          Creditor, The Woodmont
                        Worldwide, Inc.                                                                808-7925 ext.                                     Company / LIVE
                        24 Hour Fitness   20-11558   Hearing             10668977   Jeffrey Rhodes     (202)           Blank Rome LLP                    Creditor, Kin Properties
                        Worldwide, Inc.                                                                420-3150 ext.                                     Inc. / LIVE
                        24 Hour Fitness   20-11558   Hearing             10668700   Erica Richards     (212)           Morrison & Foerster LLP           Creditor, United Parcel
                        Worldwide, Inc.                                                                468-8000 ext.                                     Service Inc. &
                                                                                                                                                         BT-OH,LLC. / LIVE
                        24 Hour Fitness   20-11558   Hearing             10669139   Dana Robbins       (205)           Burr & Forman LLP                 Creditor, Dome
                        Worldwide, Inc.                                                                458-5348 ext.                                     Entertainment Center,
                                                                                                                                                         Inc. / LISTEN ONLY
                        24 Hour Fitness   20-11558   Hearing             10664364   Lindsey Robin      (469)           Reed Smith LLP                    Interested Party,
                        Worldwide, Inc.                                                                680-4222 ext.                                     BAFCO / LISTEN ONLY
                        24 Hour Fitness   20-11558   Hearing             10684841   Laurel D. Roglen   (302)           Ballard Spahr LLP                 Lessor, Brixmor
                        Worldwide, Inc.                                                                252-4465 ext.                                     Operating Partnership
                                                                                                                                                         LP and Federal Realty
                                                                                                                                                         Investment Trust / LIVE
                        24 Hour Fitness   20-11558   Hearing             10676104   adam Rogoff        (212)           O'Melveny & Myers, LLP            Interested Party, AD
                        Worldwide, Inc.                                                                326-2277 ext.                                     Hoc Group / LIVE
                        24 Hour Fitness   20-11558   Hearing             10669202   Alan Root          (302)           Archer & Greiner, PC              Interested Party, Grove
                        Worldwide, Inc.                                                                356-6623 ext.                                     at Winter Park, LLC /
                                                                                                                                                         LIVE
                        24 Hour Fitness   20-11558   Hearing             10671270   Edward Ross        (516)           Rosenberg Calica & Birney LLP     Creditor, Rudeth Realty
                        Worldwide, Inc.                                                                747-7400 ext.                                     LLC / LIVE
                        24 Hour Fitness   20-11558   Hearing             10684086   Katherine          (602)           Ballard Spahr LLP                 Lessor, Realty Income;
                        Worldwide, Inc.                                             Sanchez            798-5400 ext.                                     Seven Hills; Padis
                                                                                                       5422                                              Jewelry / LIVE
                        24 Hour Fitness   20-11558   Hearing             10676192   Kyle Satterfield   (718)           Weil Gotshal & Manges LLP         Debtor, 24 Hour Fitness
                        Worldwide, Inc.                                                                363-4882 ext.                                     Worldwide, Inc. / LIVE


Peggy Drasal ext. 802                                                     CourtConfCal2009                                                                            Page 12 of 14
                        24 Hour Fitness   20-11558 Case   20-11558-KBO
                                                     Hearing              Doc 400
                                                                                ArnoldFiled 07/01/20
                                                                         10685928               (925)            PageKeller
                                                                                                                      7 ofBenvenutti
                                                                                                                            8        & Kim LLP            Creditor, AVG Partners /
                        Worldwide, Inc.                                             Schlesinger        301-3909 ext.                                      LISTEN ONLY
                        24 Hour Fitness   20-11558   Hearing             10673808   Samuel A.          (702)           Schwartz Law PLLC                  Creditor, CK Pecos /
                        Worldwide, Inc.                                             Schwartz           385-5544 ext.                                      LIVE
                        24 Hour Fitness   20-11558   Hearing             10672815   Joel Shafferman    (212)           Shafferman & Feldman               Interested Party, Joel
                        Worldwide, Inc.                                                                509-1802 ext.                                      Shafferman / LISTEN
                                                                                                                                                          ONLY
                        24 Hour Fitness   20-11558   Hearing             10677831   joel Shafferman    (212)           Shafferman & Feldman               Bankruptcy Counsel,
                        Worldwide, Inc.                                                                509-1802 ext.                                      BMS Realty / LISTEN
                                                                                                                                                          ONLY
                        24 Hour Fitness   20-11558   Hearing             10665632   Daniel S.          (212)           O'Melveny & Myers LLP              Interested Party, Ad Hoc
                        Worldwide, Inc.                                             Shamah             326-2138 ext.                                      Group / LIVE
                        24 Hour Fitness   20-11558   Hearing             10680192   Peter B. Siroka    (212)           Fried, Frank, Harris, Shriver &    Interested Party,
                        Worldwide, Inc.                                                                859-8506 ext.   Jacobson LLP                       Matthew Rowe / LISTEN
                                                                                                                                                          ONLY
                        24 Hour Fitness   20-11558   Hearing             10675627   Luke A.            (412)           Reed Smith LLP                     Creditor, Wells Fargo
                        Worldwide, Inc.                                             Sizemore           288-3514 ext.                                      Bank / LISTEN ONLY
                        24 Hour Fitness   20-11558   Hearing             10669000   Berry Spears       (512)           Keller Benvenutti Kim              Creditor, AG Upland,
                        Worldwide, Inc.                                                                413-9796 ext.                                      LLC., et. al. / LIVE
                        24 Hour Fitness   20-11558   Hearing             10671263   William Sullivan   (302)           Sullivan Hazeltine Allinson, LLC   Creditor, Rudeth Realty
                        Worldwide, Inc.                                                                428-8191 ext.                                      LLC / LIVE
                        24 Hour Fitness   20-11558   Hearing             10673350   Matthew O.         (302)           Morris Nichols Arsht & Tunnell     Interested Party, 24 HR
                        Worldwide, Inc.                                             Talmo              658-9200 ext.   LLP                                TX Limited, et al / LIVE
                        24 Hour Fitness   20-11558   Hearing             10681999   Damien N.          (215)           Flaster Greenberg, P.C.            Creditor, Crimson 1031
                        Worldwide, Inc.                                             Tancredi           587-5675 ext.                                      Portfolio LLC / LIVE
                        24 Hour Fitness   20-11558   Hearing             10646383   Amer Tiwana        (646)           Cowen and Company LLC              Interested Party, Cowen
                        Worldwide, Inc.                                                                616-3052 ext.                                      and Company LLC /
                                                                                                                                                          LISTEN ONLY
                        24 Hour Fitness   20-11558   Hearing             10671620   Ethan Trotz        (312)           Katten Muchin Rosenman LLP         Creditor, Sacramento
                        Worldwide, Inc.                                                                902-5516 ext.                                      Kings Limited
                                                                                                                                                          Partnership / LISTEN
                                                                                                                                                          ONLY
                        24 Hour Fitness   20-11558   Hearing             10686393   John W.            (281)           John W. Wauson, Attorney at Law    Interested Party, John
                        Worldwide, Inc.                                             Wauson             242-0303 ext.                                      W. Wauson / LISTEN
                                                                                                                                                          ONLY
                        24 Hour Fitness   20-11558   Hearing             10673537   Joseph M.          (949)           Buchalter, APC                     Representing,
                        Worldwide, Inc.                                             Welch              760-1121 ext.                                      (Landlord) SCI Chino
                                                                                                       6257                                               Fund, LLC / LIVE
                        24 Hour Fitness   20-11558   Hearing             10677848   John Wiest         (801)           Greenberg Traurig, P.A.            Creditor, Merlone Geier
                        Worldwide, Inc.                                                                578-6910 ext.                                      Partners / LISTEN
                                                                                                                                                          ONLY
                        24 Hour Fitness   20–11558   Hearing             10669059   Charles J. Brown   (302)           Gellert Scali Busenkell & Brown    Creditor, Rosen
                        Worldwide, Inc.                                             III                425-5813 ext.   LLC                                Investment Company
                                                                                                                                                          Holdings, LLC;
                                                                                                                                                          Sunnyvale Shopping
                                                                                                                                                          Ctr/La Costa Town Ctr /
                                                                                                                                                          LIVE




Peggy Drasal ext. 802                                                     CourtConfCal2009                                                                             Page 13 of 14
                        24 Hour Fitness   20–11558 Case   20-11558-KBO
                                                     Hearing              Doc 400     Filed
                                                                                Vikrama
                                                                         10671751       S.  07/01/20
                                                                                                (303)            PageMoye
                                                                                                                      8 ofWhite
                                                                                                                           8 LLP                          Creditor, Caplow
                        Worldwide, Inc.                                             Chandrashekar    292-2900 ext.                                        Denver, LLC; Denver
                                                                                                                                                          Exchange, LLC / LIVE
                        24 Hour Fitness   20–11558   Hearing             10657015   Bradley D.       (626)           Collins Collins Muir + Stewart LLP   Defendant(s), Club
                        Worldwide, Inc.                                             Doucette         243-1100 ext.                                        Resource / LISTEN
                                                                                                                                                          ONLY
                        24 Hour Fitness   20–11558   Hearing             10662758   Gary M. Kaplan   (415)           Farella Braun & Martel LLP           Creditor, Ballybrack
                        Worldwide, Inc.                                                              954-4940 ext.                                        Group, LLC / LIVE
                        24 Hour Fitness   20–11558   Hearing             10667989   Lawrence A.      (313) 465       Honigman Miller Schwartz and         Creditor, 1830-1850
                        Worldwide, Inc.                                             Lichtman         7590 ext.       Cohn LLP                             Ocean Avenue LLC and
                                                                                                                                                          Agree Littleton CO LLC /
                                                                                                                                                          LISTEN ONLY
                        24 Hour Fitness   20–11558   Hearing             10674785   Cullen D.        (202)           Cooley LLP ( All Offices)            Creditor, Official
                        Worldwide, Inc.                                             Speckhart        776-2052 ext.                                        Committee of
                                                                                                                                                          Unsecured Creditors /
                                                                                                                                                          LIVE
                        24 Hour Fitness   20–11558   Hearing             10671088   Michael St.      (415)           St. James Law, P.C.                  Lessor, 111 Sutter
                        Worldwide, Inc.                                             James            391-7566 ext.                                        Street Owner / LIVE
                        24 Hour Fitness   20–11558   Hearing             10671879   Timothy          (303)           Moye White LLP                       Creditor, Caplow
                        Worldwide, Inc.                                             Swanson          292-2900 ext.                                        Denver, LLC; Denver
                                                                                                                                                          Exchange, LLC /
                                                                                                                                                          LISTEN ONLY




Peggy Drasal ext. 802                                                     CourtConfCal2009                                                                             Page 14 of 14
